EXHIBIT 10.2

 

LEASE TERMINATION AGREEMENT

 

This LEASE TERMINATION AGREEMENT (this "Agreement") is made and entered into
effective as of the 29th day of April, 2015 (the "Termination Date"), by and
between TITANIUM HEALTHCARE, INC., a Nevada corporation formerly known as SMSA
Gainesville Acquisition Corp. ("Tenant"), and GML HOLDINGS, LP, a Texas limited
partnership ("Landlord").

 

RECITALS:

 

WHEREAS, Landlord and Tenant, either directly and/or by and through their
predecessor(s)-in-interest with respect to the below-described Lease, previously
made and entered into that certain Lease dated as of February 21, 2014 (such
Lease, as it may have been amended, being collectively referred to as the
"Lease"), whereby Tenant has leased that certain premises known as Suite 170 of
Unit 2 of 610 Coit, A Condominium, which is located at 610 Coit Road, Plano,
Texas 75075 (the "Leased Premises"), as more particularly described in the
Lease; and

 

WHEREAS, Landlord and Tenant desire to terminate early all obligations,
liabilities and benefits under the Lease in its entirety, as hereinafter
provided and upon and subject to the terms and conditions set forth herein.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the recitals set forth above and the
mutual covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which consideration is
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Defined Terms. Terms defined in the Lease and delineated herein by initial
capital letters shall have the same meanings ascribed thereto in the Lease,
except to the extent that the meaning of any such term is specifically modified
by the provisions of this Agreement. Terms and phrases which are not delineated
herein by initial capital letters shall have the meanings commonly ascribed
thereto.

 

2. Termination and Surrender of Leased Premises. Landlord and Tenant hereby
agree that (except as is otherwise set forth expressly herein) the Lease shall
be and hereby is amended to terminate and expire effective as of 11:59 p.m. on
the Termination Date, and effective as of such Termination Date the Lease shall
be declared in all respects, without limitation (except as is otherwise set
forth expressly herein), terminated and the term thereof ended.

 

 

LEASE TERMINATION AGREEMENT – Page 1

 

 


--------------------------------------------------------------------------------




 

3. Release Payment. Tenant shall pay Landlord the sum of Eighty Thousand and
No/100 Dollars ($80,000.00), in accordance with the terms of a promissory note
dated as of the Termination Date (the "Note") in the form attached hereto as
Exhibit "A", in consideration of Landlord's execution of this Agreement and for
the satisfaction of all monetary obligations of Tenant under the Lease. All
payments paid to Landlord under the Note shall be payable at the address set
forth next to Landlord's signature in this Agreement below.

 

4. Security Deposit. As additional consideration for Landlord's execution of
this Agreement, Landlord shall retain any and all security deposits deposited by
Tenant pursuant to the Lease.

 

5. Surrender of the Lease Premises. If Tenant has not already done so, Tenant
agrees that on or before the Termination Date, Tenant shall vacate and surrender
the Leased Premises in the condition required under the Lease, and Tenant shall
be entitled to and shall remove from the Leased Premises all of Tenant’s
personal property and trade fixtures upon the termination of the Lease in
accordance herewith. Notwithstanding anything to the contrary that may be set
forth in the Lease, Tenant may (but shall not be obligated) to remove any
improvements which Tenant may have made or caused to be made to the Leased
Premises upon the termination of the Lease in accordance with this Agreement;
provided, that if Tenant elects to remove any such improvements, then Tenant
will repair or cause to be repaired any damage caused to the Leased Premises by
such removal.

 

6. Release of Landlord. Upon the termination of the Lease as set forth above,
Tenant (for itself and any other party that may claim by, through or under
Tenant) agrees that without further acts, Landlord, and Landlord’s employees,
agents, representatives, asset manager, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, shareholders, members, predecessors,
successors and assigns (collectively, the "Landlord Released Parties"), shall be
and are hereby released and forever discharged from any and all actions, causes
of action, judgments, executions, suits, investigations, debts, claims, demands,
liabilities, obligations, damages, and expenses of any and every character that
arise out of or are in any way connected to the Lease, or any of the
transactions associated therewith (collectively, the "Released Matters"),
including, without limitation, all Released Matters that are known or unknown,
direct and/or indirect, existing at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter accruing, for or because of any matter
or thing done, omitted, or suffered to be done by any of the Landlord Released
Parties prior to and including the date of actual execution of this Agreement by
Landlord and Tenant, INCLUDING ANY AND ALL CLAIMS BASED IN WHOLE OR IN PART ON
THE NEGLIGENCE OR STRICT LIABILITY OF SUCH LANDLORD RELEASED PARTIES. Tenant
acknowledges and agrees that Landlord shall have no liability whatsoever for any
acts or omissions of any previous owner of the Building.

 

7. Release of Tenant. Upon the termination of the Lease as set forth above,
Landlord (for itself and any other party that may claim by, through or under
Landlord) agrees that without further acts, Tenant and Tenant’s employees,
agents, representatives, consultants, attorneys, fiduciaries, servants,
officers, directors, partners, shareholders, members, predecessors, successors
and assigns (collectively, the "Tenant Released Parties"), shall be and are
hereby released and forever discharged from all Released Matters, including,
without limitation, all Released Matters that are known or unknown, direct
and/or indirect, existing at law or in equity, of whatsoever kind or nature,
whether heretofore or hereafter accruing, for or because of any matter or thing
done, omitted, or suffered to be done by any of the Tenant Released Parties
prior to and including the date of actual execution of this Agreement by Tenant
and Landlord, INCLUDING ANY AND ALL CLAIMS BASED IN WHOLE OR IN PART ON THE
NEGLIGENCE OR STRICT LIABILITY OF SUCH TENANT RELEASED PARTIES.

 

 

LEASE TERMINATION AGREEMENT – Page 2

 

 


--------------------------------------------------------------------------------




 

8. Attorneys’ Fees. In the event of any legal action or proceeding brought by
any party hereto against the other arising out of this Agreement, the prevailing
party in such action or proceeding shall be entitled to recover from the
non-prevailing party therein the reasonable attorneys’ fees and costs incurred
by such prevailing party in such action or proceeding (including, without
limitation, all costs of appeal) and such amount shall be included in any
judgment rendered in such action or proceeding.

 

9. Entire Agreement. This Agreement contains all of the agreements of the
parties hereto with respect to the subject matter hereof and no prior agreement,
understanding or representation pertaining to any such matter shall be hereafter
effective for any purpose unless reinstated as provided herein. No provision of
this Agreement may be amended except by an express agreement in writing signed
by the parties hereto or their respective successors-in-interest or permitted
assigns.

 

10. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall together
constitute one document, and an executed copy of this Agreement delivered by
electronic mail transmittal shall have the effect of an original, executed
instrument. It shall not be necessary for the signature of, or on behalf of,
each party to this Agreement, or that the signature of all persons required to
bind any such party, appear on each counterpart of this Agreement, and each
signature page to any counterpart of this Agreement may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart of this Agreement identical thereto
except having attached to it additional signature pages.

 

11. Invalidity. If any covenant, condition, or provision herein contained is
held to be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition, or provision herein contained.

 

12. Authority. Tenant hereby represents and warrants to Landlord as follows:
Tenant is a duly organized and existing corporation under the laws of the State
of Nevada, and is duly authorized to conduct business in the State in which the
Leased Premises is located; Tenant has full right and authority to make and
enter into this Agreement; Tenant’s execution of this Agreement does not result
in the violation of any law or the breach of any agreement to which Tenant may
be bound; each person signing this Agreement on behalf of Tenant was and
continues to be duly authorized to do so; and, upon execution hereof by both
Tenant and Landlord, this Agreement shall be an enforceable agreement binding
upon Tenant in accordance with the terms hereof. Landlord hereby represents and
warrants to Tenant as follows: Landlord is a duly organized and existing limited
partnership under the laws of the State of Texas, and is duly authorized to
conduct business in the State in which the Leased Premises is located; Landlord
has full right and authority to make and enter into this Agreement; Landlord’s
execution of this Agreement does not result in the violation of any law or the
breach of any agreement to which Landlord may be bound; each person signing this
Agreement on behalf of Landlord was and continues to be duly authorized to do
so; and, upon execution hereof by both Landlord and Tenant, this Agreement shall
be an enforceable agreement binding upon Landlord in accordance with the terms
hereof.

 

 

LEASE TERMINATION AGREEMENT – Page 3

 

 


--------------------------------------------------------------------------------




 

13. Binding Effect; Controlling Agreement; Governing Law. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
each of the parties hereto, and their respective transferees, representatives,
successors and permitted assigns. In the event of a conflict between the terms
and provisions of this Agreement and those contained in the Lease, the terms and
provisions of this Agreement shall control. This Agreement and the rights and
duties of the parties hereto shall be controlled by and interpreted in
accordance with the laws of the State in which the Leased Premises are located.

 

14. No Offer; No Construction Against Draftsmen. This Agreement shall not be
binding until executed and delivered by both of the parties hereto. This
Agreement shall not be relied upon by any other party, individual, corporation,
partnership or other entity as a basis for terminating its lease with Landlord.
No inference in favor of or against any party hereto shall be drawn from the
fact that such party has drafted any provision of this Agreement or that such
provisions have been drafted on behalf of said party.

 

[Signature page follows.]

 

 

LEASE TERMINATION AGREEMENT – Page 4

 

 


--------------------------------------------------------------------------------




 

EXECUTED as of the date first written above.

 

Address of Tenant:  

TENANT:

     

 

     

TITANIUM HEALTHCARE, INC.,

     

a Nevada corporation

          Attention:     By:       Name:       Title:  

 

Address of Landlord:  

LANDLORD:

     

 

     

GML HOLDINGS, LP,

     

a Texas limited partnership

          Attention: By: GML Holdings Management, LLC,   a Texas limited
liability company,   its general partner       By:       Name:     Title:

 

 

LEASE TERMINATION AGREEMENT – Signature Page

 

 


--------------------------------------------------------------------------------




 

EXHIBIT "A"

 

Note

 

[Follows this cover page.]

 

 

LEASE TERMINATION AGREEMENT – Exhibit "A" (Note) – Cover Page

--------------------------------------------------------------------------------

 